Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-20 are allowed over the prior art of record.


REASONS FOR ALLOWANCE

 	The following is an examiner's statement of reasons for allowance:

	Independent Claims 1 as amended distinguishes itself over the prior art due to the amended limitations in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination
	“1. (Currently Amended) A device, comprising: one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
receive client delay metrics associated with a client device; receive network delay metrics associated with a network; receive server delay metrics associated with a server device; receive application delay metrics associated with an application provided by the server device,

calculate one or more client delay scores based on the client delay metrics,
the one or more client delay scores providing first indications of delays caused by the client device;
calculate one or more network delay scores based on the network delay metrics, the one or more network delay scores providing second indications of delays caused by the network;
calculate one or more server delay scores based on the server delay metrics,
the one or more server delay scores providing third indications of delays caused by the server device;
calculate one or more application delay scores based on the application delay metrics,
the one or more application delay scores providing fourth indications of
delays caused by the application;
calculate an end user experience score based on the one or more client delay scores, the one or more network delay scores, the one or more server delay scores, and the one or more application delay scores; and
generate a user interface that includes first information indicating the end user
experience score and second information indicating a largest source of delay,
the largest source of delay being identified as one of the client device, the
network, the server device, or the application associated with reducing the end
user experience score by a highest amount relative to others of the client device.
the network, the server device, or the application; and
selectively perform one or more actions based on the end user experience score, the second information indicating the largest source of delay, the one or more client delay scores, the one or more network delay scores, the one or more server delay scores, and/or the one or more application delay scores,
the one or more actions including one or more of:
one or more first actions on the client device based on the one or more client delay scores,
the one or more first actions including one or more of: restarting the client device,
first updated software to the client device, removing first software from the client device, or adding first hardware to the client device; one or more second actions on the network based on the one or more network delay scores,
the one or more second actions including one or more of: restarting one or more network devices, providing second updated software to the one or more network devices,
removing second software from the one or more network devices,
replacing the one or more network devices, adding second hardware to the one or more network devices,
increasing bandwidth to the one or more network devices, or
adding one or more other network devices; one or more third actions on the server device based on the one or more server delay scores,
the one or more third actions including one or more of: restarting the server device, providing third updated software to the server
device,
removing third software from the server device, replacing the server device, or adding third hardware to the server device; or one or more fourth actions on the application based on the one or more application delay scores,
the one or more fourth actions including one or more of: restarting the application, providing fourth updated software for the application,
removing the application from the server device, or replacing the application with another application.”  
Claims 2-20 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449